Case: 17-10707    Date Filed: 07/13/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-10707
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:11-cr-00048-VMC-AAS-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JUAN ALBERTO ORTIZ-LOPEZ,

                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (July 13, 2017)

Before HULL, WILSON and JULIE CARNES Circuit Judges.

PER CURIAM:

      The government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (holding that a sentence appeal waiver
               Case: 17-10707   Date Filed: 07/13/2017   Page: 2 of 2


will be enforced if it was made knowingly and voluntarily); United States v.

Bascomb, 451 F.3d 1292, 1297 (11th Cir. 2006) (holding that a defendant may

knowingly and voluntarily waive his right to appeal both constitutional and non-

constitutional issues).




                                         2